Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 17, 2019

                                      No. 04-18-00609-CV

                                        Allison WHITE,
                                            Appellant

                                                v.

                                        Jason WALSH,
                                           Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-02528
                        Honorable Stephani A. Walsh, Judge Presiding


                                         ORDER
        Appellant’s brief in this appeal was due January 7, 2019. Neither the brief nor a motion
for extension of time has been filed. We ORDER appellant to file, by January 28, 2019, the
appellant’s brief and a written response reasonably explaining appellant’s failure to timely file
the brief. If appellant fails to file a brief and the written response by the date ordered, we may
dismiss this appeal. See TEX. R. APP. P. 38.8(a), 42.3(c).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2019.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court